Exhibit 10.4

CONTRIBUTION AGREEMENT

CONTRIBUTION AGREEMENT (this “Agreement”), dated as of August 13, 2015, is made
and entered into by and among Gores Sponsor LLC, a Delaware limited liability
company (“Transferor”), and Gores Holdings, Inc., a Delaware corporation
(“Transferee”).

RECITALS

WHEREAS, Transferor is the beneficial owner and record holders of 1,437,500
shares of common stock, par value $0.0001 per share, of the Transferee (the
“Shares”); and

WHEREAS, Transferor desires to transfer, assign and deliver to Transferee, as a
contribution to the capital of Transferee, all of Transferor’s right, title and
interest in and to the Shares (the “Contribution”), and Transferee desires to
accept the Contribution; and

WHEREAS, the parties hereto desire that the Contribution shall only become
effective immediately prior to the pricing of the Transferee’s initial public
offering (the “Effective Time”) and related to the registration statement on
Form S-1 filed by the Transferee on July 17, 2015 with the U.S. Securities and
Exchange Commission.

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

1. Contribution of the Shares. Upon the terms of this Agreement and effective as
of the Effective Time, Transferor hereby transfers, assigns and delivers to
Transferee, as a contribution to the capital of Transferee, all of Transferor’s
right, title and interest in and to the Shares without consideration therefor.
The transfer, assignment and delivery of the Shares pursuant to this Agreement
shall be reflected in the books and records of Transferee as of the Effective
Time.

2. Acceptance. Effective as of the Effective Time, Transferee does hereby accept
the Contribution of the Shares and also hereby agrees that, immediately upon
receipt of such Shares, the Transferee shall cancel such Shares and return them
to authorized but unissued status in its corporate books and records.

3. Counterparts. This Agreement may be executed in one or more counterparts
(including by email or facsimile), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

4. Further Assurances. Each of the parties hereto shall use its reasonable best
efforts to do all things necessary or advisable to make effective the
transactions contemplated hereby and shall cooperate and take such action as may
be reasonably requested by the other party in order to carry out fully the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.

 

GORES SPONSOR LLC By:   /s/ Alec Gores  

Name: Alec Gores

Its: Chairman and President

GORES HOLDINGS, INC. By:   /s/ Kyle Wheeler  

Name: Kyle Wheeler

Its: President, Chief Executive Officer and Secretary

[Signature page to Contribution Agreement]